


Exhibit 10.2
AMENDMENT AND RESTATEMENT OF SCHEDULES
TO SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT


A Second Amended and Restated Omnibus Agreement was executed as of November 15,
2012, and amended as of June 1, 2013 (together, the “Second Amended and Restated
Omnibus Agreement”), among Tesoro Corporation, on behalf of itself and the other
Tesoro Entities, Tesoro Refining & Marketing Company LLC (or its predecessor
entity), Tesoro Companies, Inc., Tesoro Alaska Company, Tesoro Logistics LP and
Tesoro Logistics GP, LLC. Capitalized terms not otherwise defined in this
document shall have the terms set forth in the Second Amended and Restated
Omnibus Agreement.
The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to Section
9.12 of the Second Amended and Restated Omnibus Agreement, such amended and
restated Schedules shall replace the prior Schedules as of the date hereof and
shall be incorporated by reference into the Second Amended and Restated Omnibus
Agreement for all purposes.
Executed as of June 1, 2013.


TESORO CORPORATION
 
 
 
 
By:
 /s/ GREGORY J. GOFF
 
 
Gregory J. Goff
 
 
President
 
 
 
 
 
 
 
 
 
 
TESORO REFINING & MARKETING COMPANY
LLC
 
 
 
By:
 /s/ GREGORY J. GOFF
 
 
Gregory J. Goff
 
 
President
 
 
 
 
 
 
 
 
 
 
TESORO COMPANIES, INC.
 
 
 
 
By:
 /s/ GREGORY J. GOFF
 
 
Gregory J. Goff
 
 
President
 


Signature Page 1 to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




TESORO ALASKA COMPANY
 
 
 
 
By:
 /s/ GREGORY J. GOFF
 
 
Gregory J. Goff
 
 
President
 
 
 
 
 
 
 
 
 
 
TESORO LOGISTICS LP
 
 
 
 
By:
Tesoro Logistics GP, LLC, its
 
 
general partner
 
 
 
 
By:
 /s/ PHILLIP M. ANDERSON
 
 
Phillip M. Anderson
 
 
President
 
 
 
 
 
 
 
 
 
 
TESORO LOGISTICS GP, LLC
 
 
 
 
 
 
 
By:
 /s/ PHILLIP M. ANDERSON
 
 
Phillip M. Anderson
 
 
President
 




Signature Page 2 to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule I
Pending Environmental Litigation


For Initial Contribution Agreement listed on Schedule VII:
None.


For Amorco Contribution Agreement listed on Schedule VII:
None.


For Long Beach Contribution Agreement listed on Schedule VII:
The soil and groundwater on the southern central portion of the site near the 24
inch crude oil line have been impacted with hydrocarbons from a release from the
line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:
None.


For BP Carson Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the BP Carson Contribution
Agreement listed on Schedule VII supersede in their entirety the environmental
indemnification provisions of Article III of the Second Amended and Restated
Omnibus Agreement, except as otherwise expressly provided in the BP Carson
Contribution Agreement.





Page 1 of Schedule I to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule II
Environmental Matters
For Initial Contribution Agreement set forth on Schedule VII:
1. Anchorage #1 Terminal soil and groundwater have been impacted by gasoline and
diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.
2. Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.
3. Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.
4. Burley Terminal groundwater was impacted by gasoline releases occurring prior
to Tesoro’s purchase of the facility. Groundwater impacts were commingled with
neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.
5. Wilmington Sales Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. Groundwater
investigation and monitoring is on-going. Tesoro is indemnified by the previous
owner for Investigation and remediation obligations.
6. Salt Lake City Terminal soil and groundwater have been impacted by gasoline
and diesel releases from pipelines and/or product storage tanks occurring prior
to Tesoro’s purchase of the facility. The site is considered characterized and
is currently undergoing removal of product from the water table and long-term
monitoring. There are no known soil or groundwater impacts at the Northwest
Crude Oil tank farm.
7. The Stockton Terminal emits volatile organic compounds (VOCs) below “major
source” emission criteria. In 2010, the San Joaquin Air Quality Management
District announced it is reducing its major source threshold. When the Stockton
Terminal expands its operations or increases throughput, the potential to emit
VOC will increase and the Stockton terminal will become subject to regulation as
a major source. This will require a Title V Air Operating Permit. In addition,
the Stockton facility will be required to install an automated continuous
emission monitor at a cost of approximately $75,000.

Page 1 of Schedule II to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






Schedule II
Environmental Matters
(continued)
For Amorco Contribution Agreement set forth on Schedule VII:

1.     The soil and groundwater on the site of the Tankage, as defined in the
Amorco Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.
2.     Any environmental violation or contamination due to SHPL, as defined in
the Amorco Contribution Agreement, being underground prior to the Closing Date.




For Long Beach Contribution Agreement listed on Schedule VII:

1.     Any environmental violation or contamination, as defined in the Long
Beach Contribution Agreement, prior to the Closing Date.
2.     Any anomalies in the Pipeline System that require repair as discovered by
the first internal line inspection of any portion of the Pipeline System for
which TRMC is notified in writing prior to the First Deadline Date.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.




For BP Carson Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the BP Carson Contribution
Agreement listed on Schedule VII supersede in their entirety the environmental
indemnification provisions of Article III of the Second Amended and Restated
Omnibus Agreement, except as otherwise expressly provided in the BP Carson
Contribution Agreement.



Page 2 of Schedule II to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule III
Pending Litigation
For Initial Contribution Agreement listed on Schedule VII:
None.


For Amorco Contribution Agreement listed on Schedule VII:
None.


For Long Beach Contribution Agreement listed on Schedule VII:
None.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:
None.


For BP Carson Contribution Agreement listed on Schedule VII:
None.



Page 1 of Schedule III to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule IV
Section 4.1(a): General and Administrative Services
(1)
Executive management services of Tesoro employees who devote less than 50% of
their business time to the business and affairs of the Partnership, including
stock based compensation expense

(2)
Financial and administrative services (including, but not limited to, treasury
and accounting)

(3)
Information technology services

(4)
Legal services

(5)
Health, safety and environmental services

(6)
Human resources services

(7)
Insurance coverage under Tesoro insurance policies

(8)
For the Assets included in the Initial Contribution Agreement and the Amorco
Contribution Agreement, Tesoro shall pay the costs for oil spill response
services provided by the Marine Preservation Association related to obligations
for oil spill prevention response.

Section 4.1(c)(vii): Other Reimbursable Expenses
For Initial Contribution Agreement listed on Schedule VII:
None.


For Amorco Contribution Agreement listed on Schedule VII:
None.


For Long Beach Contribution Agreement listed on Schedule VII:
Upon the effectiveness of the BAUTA (as defined in the Long Beach Contribution
Agreement) and only to the extent actually paid by TRMC, all oil spill response
costs, including, but not limited to, any costs for oil spill response services
provided by the Marine Preservation Association or the Marine Spill Response
Corporation that Tesoro incurs related to the Assets included in the Long Beach
Contribution Agreement.
For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:
None.


For BP Carson Contribution Agreement listed on Schedule VII:
None.

Page 1 of Schedule IV to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule V
ROFO Assets


Asset
 
Owner
Golden Eagle Refined Products Terminal (Martinez, California).  A terminal
located at the Golden Eagle Refinery consisting of a truck loading rack with
three loading bays supplied by pipeline from storage tanks located at the Golden
Eagle Refinery. The terminal does not have refined product storage capacity.
 
Tesoro Refining & Marketing
 
 
 
Golden Eagle Avon Wharf Facility (Martinez, California).  A wharf facility
located on the Sacramento River near the Golden Eagle Refinery consisting of a
single-berth dock and related pipelines. The facility does not have crude oil or
refined products storage capacity and receives refined products from the Golden
Eagle Refinery through interconnecting pipelines for delivery into marine
vessels. The facility can also receive refined products and intermediate
feedstocks from marine vessels for delivery to the Golden Eagle Refinery.
 
Tesoro Refining & Marketing
 
 
 
Tesoro Alaska Pipeline (Nikiski, Alaska).  A common carrier pipeline consisting
of approximately 69 miles of 10-inch pipeline with capacity to transport
approximately 48,000 bpd of refined products from the Kenai Refinery to
Anchorage International Airport and to a receiving station at the Port of
Anchorage that is connected to the Partnership Group’s Anchorage terminal as
well as third party terminals.
 
Tesoro Alaska
 
 
 
Nikiski Dock and Storage Facility (Nikiski, Alaska).  A single-berth dock and
storage facility located at the Kenai Refinery that includes five crude oil
storage tanks with a combined capacity of approximately 930,000 barrels, ballast
water treatment capability and associated pipelines, pumps and metering
stations. The dock and storage facility receives crude oil from marine tankers
and from local production fields via pipeline and truck, and also delivers
refined products from the refinery to marine vessels.
 
Tesoro Alaska
 
 
 
Nikiski Refined Products Terminal (Nikiski, Alaska).  A terminal located at the
Kenai Refinery consisting of a truck loading rack with two loading bays supplied
by pipeline from the Kenai Refinery and six refined product storage tanks with a
combined capacity of 211,000 barrels.
 
Tesoro Alaska
 
 
 
Anacortes Refined Products Terminal (Anacortes, Washington).  A terminal located
at the Anacortes Refinery consisting of a truck loading rack with two loading
bays that receive diesel fuel from storage tanks located at the Anacortes
Refinery. The terminal does not have refined product storage capacity
 
Tesoro Refining & Marketing
 
 
 


Page 1 of Schedule V to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






Asset
 
Owner
Anacortes Marine Terminal and Storage Facility (Anacortes, Washington).  A
marine terminal and storage facility located at the Anacortes Refinery
consisting of a crude oil and refined products wharf facility and four storage
tanks for crude oil and heavy products with a combined storage capacity of 1.4
million barrels. The marine terminal and storage facility receive crude oil and
other feedstocks from marine vessels and third-party pipelines for delivery to
the Anacortes Refinery. The facility also delivers refined products from the
Anacortes Refinery to marine vessels.
 
Tesoro Refining & Marketing
 
 
 


Page 2 of Schedule V to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule VI
Existing Capital and Expense Projects
For Initial Contribution Agreement listed on Schedule VII:


1.     That certain project related to AFE # 102120001, which provides for side
stream ethanol blending into all gasoline at the Salt Lake City terminal by
adding truck ethanol unloading capability, utilizing the existing premium day
tank for ethanol and delivering premium direct from the Salt Lake City refinery
tankage. New ethanol truck unloading facilities will be installed. New Pumps
will also be installed for delivering higher volumes of premium gasoline from
the Salt Lake City refinery to the Salt Lake City terminal. An ethanol injection
skid will be installed along with piping changing to the existing Salt Lake City
terminal to allow the ethanol to be injected in the gasoline stream. This
project has been completed.


2.     That certain project number 112120005 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline. This
project has been completed.
3.     That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.
4.     That certain project number 104100015-M at the Mandan refinery, to update
the truck rack sprinkler system. This project has been completed.
5.     That certain project number 2010113017 at the Mandan refinery, to upgrade
the rack blending hydraulic system to reduce/eliminate inaccurate blends at the
load rack.
6.     That certain project number 2011433001 at the Mandan refinery, to move
the JP8 to new bay and have three bays for loading product across the rack. This
project has been cancelled.
7.     That certain project number 2011432602 at the Stockton terminal, install
a continuous vapor emission monitor on the vapor recovery unit for compliance
with air quality regulations.
For Amorco Contribution Agreement listed on Schedule VII:


1.     That certain project related to AFE# 097100014 and AFE# 107100014 at the
Amorco terminal, which provide repairs and upgrades to the wharf regarding
MOTEMS standards.


2.     That certain project related to AFE# 112100001 at the Amorco terminal,
which installs a jet mixer system for crude lab testing.


3.     All other major expense projects that are within the scope of open Work
Orders as of the Effective Date.

Page 1 of Schedule VI to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






Schedule VI
Existing Capital and Expense Projects
(continued)
For Long Beach Contribution Agreement listed on Schedule VII:


1.     That certain project related to AFE# 072104079LBT titled “UG Piping –
LBT” related to underground pipeline repairs at the Terminal. In addition, any
subsequent new projects to address the same specific under-ground piping issues
per AFE# 072104079LBT (i.e. a second phase UG Piping project) that would occur
on or before the end of year 2015.


2     That certain project related to the TCM Idea# 2012433432 AFE# 125120020
titled “LBT Berth 84a Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.


3.    That certain project related to the TCM Idea# 2012433433 AFE# 125120021
titled “LBT Berth 86 Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.


4.     Any remaining costs of those certain projects related to the leak
detection on the Terminal and Terminal Pipelines which are substantially
complete and include AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE#
117110002, and AFE# 125120002.
5.     Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.
6.     Costs related to substantial repair or replacement project scheduled for
2012 and 2013 for the pipeline segments in the portion of the Southern
California Edison right-of-way area immediately adjacent to the marine terminal
to address corrosion, and include IO# 3021407 titled “SCA.Wilmington Edison
Reroute” and IO# 3021749 titled “SCA.Edison Reroute 24 inch, 16 inch, 14 inch”.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


1.     Any capital costs or expenses that may be incurred for the installation
of a custody transfer meter related to the AFE# 125120017 titled “CROF Custody
Transfer Meter and Station”.

Page 2 of Schedule VI to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






For BP Carson Contribution Agreement listed on Schedule VII:
1.     Expenses associated with the API 653 internal inspection, the Carson
Crude Terminal Tank 401 scheduled to start in November 2013, including without
limitation, cleaning of such Tank (including any waste removal) and any repairs
to such Tank required as a result of such inspection.



Page 3 of Schedule VI to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule VII
Contribution Agreements and Applicable Terms
Initial Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, Tesoro Logistics Operations LLC,
Tesoro, Tesoro Alaska, Tesoro Refining & Marketing, and Tesoro High Plains
Pipeline Company LLC
April 26, 2011
April 26, 2013
April 26, 2016
Tesoro Refining & Marketing and Tesoro Alaska
Tesoro Refining & Marketing
April 26, 2021




Page 1 of Schedule VII to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule VII
Contribution Agreements and Applicable Terms
(continued)
Amorco Contribution Agreement


Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Contribution, Conveyance and Assumption Agreement dated as of April 1, 2012,
among the Partnership, the General Partner, Tesoro Logistics Operations LLC,
Tesoro and Tesoro Refining & Marketing
April 1, 2012
April 1, 2014
April 1, 2017
Tesoro Refining & Marketing
Tesoro Refining & Marketing
April 1, 2022




Page 2 of Schedule VII to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule VII
Contribution Agreements and Applicable Terms
(continued)
Long Beach Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Contribution, Conveyance and Assumption Agreement executed as of September 14,
2012, among the Partnership, the General Partner, Tesoro Logistics Operations
LLC, Tesoro and Tesoro Refining & Marketing
Execution Date is September 14, 2012, and various Effective Times are upon
receipt of the Long Beach Approval, the CDFG Approval and the Other Approvals as
set forth in the agreement, as applicable
September 14, 2014
September 14, 2017
Tesoro Refining & Marketing
Tesoro Refining & Marketing
September 14, 2022






Page 3 of Schedule VII to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule VII
Contribution Agreements and Applicable Terms
(continued)
Anacortes Rail Facility Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Contribution, Conveyance and Assumption Agreement executed as of November 15,
2012, among the Partnership, the General Partner, Tesoro Logistics Operations
LLC, Tesoro and Tesoro Refining & Marketing
November 15, 2012
November 15, 2014
November 15, 2017
Tesoro Refining & Marketing
Tesoro Refining & Marketing
November 15, 2022






Page 4 of Schedule VII to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule VII
Contribution Agreements and Applicable Terms
(continued)
BP Carson Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Contribution, Conveyance and Assumption Agreement executed as of May 17, 2013,
among the Partnership, the General Partner, Tesoro Logistics Operations LLC,
Tesoro and Tesoro Refining & Marketing
June 1, 2013
Not Applicable
Not Applicable
Tesoro Refining & Marketing
Tesoro Refining & Marketing
Not Applicable




Page 5 of Schedule VII to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule VIII
Administrative Fee and Indemnification Deductibles


Administrative Fee
$4,000,000
Annual Environmental Deductible
$600,000


Annual ROW Deductible
$600,000







Page 1 of Schedule VIII to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






Schedule IX
Special Indemnification Provisions
For Initial Contribution Agreement listed on Schedule VII:
None.


For Amorco Contribution Agreement listed on Schedule VII:


Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, Tesoro Refining & Marketing shall own the leasehold
rights in the “Wharf Lease” issued by the California State Lands Commission and
the easements, rights of way and permits for the “SHPL,” all as defined in the
Amorco Contribution Agreement, and the Partnership Group shall provide
operational, maintenance and management services with respect to such Assets
pursuant to the MTUTA. Title to Wharf Lease rights and the SHPL are scheduled to
be contributed to the Partnership Group at a later date, as set forth in the
Amorco Contribution Agreement. The Right of Way Indemnification set forth in
Section 3.2 herein applies to the extent that a Loss arises with respect to a
Partnership Group Member’s interests under the MTUTA before title to such Assets
is contributed to the Partnership Group Member or with respect to a Partnership
Group Member’s failure to become the owner of such valid and indefeasible
easement rights or fee ownership or leasehold interests in such Assets after
they are finally contributed to the Partnership Group as contemplated in the
Amorco Contribution Agreement. The Closing Date provided for in this Agreement
shall be as set forth above, without regard to when title to these Assets is
finally contributed to a Partnership Group Member.
For Long Beach Contribution Agreement listed on Schedule VII:


Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, Tesoro Refining & Marketing shall own the
leasehold rights in the “Terminal Lease” issued by the Port of Long Beach and
the easements, rights of way and permits for the “Terminal Pipelines,” all as
defined in the Long Beach Contribution Agreement, and the Partnership Group
shall provide operational, maintenance and management services with respect to
such Assets pursuant to the Long Beach Operating Agreement, as defined in the
Long Beach Contribution Agreement. Title to Terminal Lease rights and the
Terminal Pipelines are scheduled to be contributed to the Partnership Group at a
later date, as set forth in the Long Beach Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member’s interests under the
BAUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member’s failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Long Beach Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.

Page 1 of Schedule IX to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Schedule IX
Special Indemnification Provisions
(continued)




For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) the Second Amended and
Restated Omnibus Agreement, (ii) the Anacortes Track Use and Throughput
Agreement among the General Partner, the Partnership, Tesoro Logistics LP (the
“Operating Company”) and Tesoro Refining & Marketing, (iii) the Anacortes Mutual
Track Use Agreement among the General Partner, the Partnership, the Operating
Company and Tesoro Refining & Marketing, and (iv) the Ground Lease between
Tesoro Refining & Marketing and the Operating Company, all dated as of November
15, 2012, the parties hereto agree that the indemnification provisions of any of
those agreements shall control over any of the other agreements to the extent
the subject matter of the indemnification is specifically referenced or provided
for in that agreement.  For the avoidance of doubt, the indemnification
provisions of the Second Amended and Restated Omnibus Agreement shall be
subordinate to the respective indemnification provisions of each of the other
agreements referenced above.


For BP Carson Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) the Second Amended and
Restated Omnibus Agreement, (ii) the BP Carson Contribution Agreement listed on
Schedule VII, (iii) the Master Terminalling Services Agreement – Southern
California among Tesoro Refining & Marketing, the General Partner, the
Partnership and the Operating Company dated as of June 1, 2013, and (iv) the
Carson Storage Services Agreement among Tesoro Refining & Marketing, the General
Partner, the Partnership and the Operating Company dated as of June 1, 2013, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement.  The environmental indemnification provisions of the BP
Carson Contribution Agreement listed on Schedule VII supersede in their entirety
the environmental indemnification provisions of Article III of the Second
Amended and Restated Omnibus Agreement, except as otherwise expressly provided
in the BP Carson Contribution Agreement. Notwithstanding anything to the
contrary in the Second Amended and Restated Omnibus Agreement, the
indemnification provisions of Sections 3.2 and 3.5 thereof shall not apply to
the Assets as defined in the BP Carson Contribution Agreement listed on Schedule
VII.

Page 2 of Schedule IX to Amendment and Restatement of
Schedules to Second Amended and Restated Omnibus Agreement

